Citation Nr: 0332841	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for right lateral 
femoral cutaneous nerve disability, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for muscle 
disability of the right thigh with muscle loss, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran's case was certified on appeal to the Board in 
July 2002.  In May 2003 the RO faxed a report of a physical 
examination and a VA Form 9 to the Board.  The examination 
report was dated in August 2002 and it is not clear whether 
the examination was a private examination of the veteran or a 
contract VA examination.  In either event, the report was not 
received within 90 days after the case was certified on 
appeal.  See 38 C.F.R. § 20.1304 (2003).  Nevertheless, as 
the veteran's case is to be remanded for additional 
development, the RO will have an opportunity to address the 
evidence in the first instance.

As noted above a VA Form 9 was also faxed to the Board in May 
2003.  A VA Form 9 was submitted by the veteran's attorney in 
July 2002 and recorded as the veteran's substantive appeal.  
The faxed Form 9 was signed by the veteran and was dated July 
8, 2002, but is not a copy of the form submitted by his 
attorney.  There was a date stamp for the Oklahoma Department 
of Veterans Service on the form but no indication of when the 
form was received by the RO.  Of note, the veteran checked 
the block on the faxed Form 9 indicating a desire for a Board 
hearing.  Previously his attorney had expressly stated that 
the veteran did not want any type of hearing.  Even if the 
Board was to construe the faxed Form 9 as a request for a 
hearing, it too was received more than 90 days after the case 
was certified on appeal.  Nevertheless, given the remand 
below, the issue of the veteran's desire for a hearing will 
be clarified.

REMAND

The veteran's current claim was submitted in November 1997.  
He was seeking entitlement to increased ratings for his 
several service-connected disabilities as well as entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  His claim was originally adjudicated 
in February 1998.  The veteran's attorney submitted a notice 
of disagreement with the rating decision in March 1998.  The 
RO did not issue a statement of the case until July 2002 
despite several inquiries from the veteran and his attorney.

The RO also sent a letter to the veteran in July 2002 that 
advised him, for the first time, of VA's duty to provide 
notice and assistance under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VA has promulgated 
final regulations to implement the VCAA.  See Duty to Assist, 
66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In regard to the veteran's increased evaluation claims, he 
was informed that he needed to submit evidence that his 
condition(s) had worsened and warranted a higher evaluation.  
The letter made no reference as to the evidence required to 
substantiate a claim for TDIU.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for increased 
evaluations for his three service-connected disabilities, as 
well as his claim for entitlement to TDIU.

The Board notes that a VCAA letter, such as the one in this 
case, informing a claimant that they must show that a 
service-connected disability has worsened is inadequate to 
provide meaningful notice and is not legally accurate.  There 
are a number of circumstances where a claimant with a 
service-connected disability may be deserving of a higher 
rating without having to show any increase in symptoms.  An 
individual could have been underrated previously, a change in 
regulations could have occurred that allows for a more 
favorable rating, or a change in legislation or case law 
could affect how a disability is evaluated.  Moreover, simply 
telling an individual that their condition must have worsened 
is not helpful since their rated disability is evaluated 
under specific criteria.  A claimant is given proper notice 
of the evidence needed to support their claim for an 
increased rating where the letter gives specific information 
as to what is required to get an increased rating under the 
circumstances of that particular case.  In any event, the 
simple advisement that a claimant must show that his 
condition is worse is not sufficient notice.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA § 5103 notice.  

The Board further notes that the veteran has not been 
afforded a VA examination in conjunction with his claim since 
December 1997.  Consequently, new VA examinations are 
required to evaluate the current status of the veteran's 
claimed disabilities.  

In regard to the veteran's service-connected lumbar spine 
disability, the Board notes that, effective September 23, 
2002, the provisions of 38 C.F.R. § 4.71a pertaining to the 
rating criteria for disabilities involving intervertebral 
disc syndrome were revised.  See 67 Fed. Reg. 54,345-54,349 
(2002).  The veteran was told of this by letter dated in 
March 2003.  Since that time, VA has promulgated yet another 
change to the regulations used to evaluate disabilities of 
the spine.  This was done in August 2003, with the changes 
effective as of September 26, 2003.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  The latest amendment represents a 
significant change in the way spinal disabilities are 
evaluated.  

As the veteran's case was certified on appeal in July 2002, 
the RO has not yet had an opportunity to evaluate the 
veteran's claim under the two revisions of the regulations.  
The Board finds that it would be prejudicial to the veteran 
for the Board to consider the possibility of an increased 
rating for the veteran's lumbar spine disability under the 
amended criteria pertaining to disc syndrome without the 
benefit of a current VA examination that provides pertinent 
findings relevant to the new rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the issue is 
remanded to the RO for readjudication in light of the 
regulatory changes.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  After completion of these 
actions, the veteran should be 
afforded orthopedic and neurological 
examinations to assess his current 
disability status.  The claims file 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  Each service-
connected disability should be 
evaluated.  In regard to the 
veteran's lumbar spine disability, 
all clinical findings necessary to 
apply rating criteria found at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), those set forth at 67 Fed. 
Reg. 54,349 (Aug. 22, 2002), and the 
new criteria used to evaluate 
diseases and injuries of the spine 
found at 68 Fed. Reg. 51456-57 
should be made.  Range of motion 
studies must be conducted and all 
functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  

The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's service-connected 
disabilities combine to render him 
unable to obtain and maintain 
substantially gainful employment.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should 
specifically refer to the three 
versions of rating criteria for disc 
syndrome and rate the veteran under 
the most favorable criteria.  
Finally, the SSOC should include a 
discussion of the August 2002 
examination report that was 
forwarded to the Board.

4.  After the above development is 
completed, the veteran should be 
contacted and asked to clarify his 
intentions in regard to having a 
Board hearing.  If the veteran 
desires to have a Board hearing at 
the RO, one should be scheduled.

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), and after 
the veteran has been given opportunity to appear at any 
requested RO hearing, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

